EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Roman L. Rachuba on 2/4/2022.
The application has been amended as follows: 
Claims 4 and 5 have been amended.
Please add the underlined text and delete the cross-lined text as follows:

4. (Currently Amended) A controlling an electronic device comprising 
a display that displays a user interface including at least one object; 
a touch panel that is provided on the display, detects coordinates of a user touch point on the display, and presents tactile feedback for the user; 
a force sensor that measures a force generated by the user pressing the display screen; 
a carrier, 
a base, and 
an actuator, 
wherein the carrier, the base, and the actuator together detect an operation trigger based on the force and generate mechanical vibration, 
wherein the carrier, the base, and the actuator are connected to the display via the force sensor, 
wherein the carrier is connected to the base via a plate spring and the actuator, 
wherein the actuator generates the mechanical vibration in a direction substantially parallel to the direction that is perpendicular to a direction of the force, 
wherein the plate spring controls vibration in a direction substantially parallel to the horizontal direction of the display screen, and 
wherein one end of the actuator is strongly coupled to the base and the other end of the actuator is strongly coupled to the carrier; the method comprising: 
identifying, by the touch panel, an object for which tactile feedback is presented, based on setting information of the user interface; 
presenting, by the touch panel, tactile feedback at a position of the identified object in the display screen; and 
detecting, by the carrier, the base, and the actuator, the value of the force at the position of the identified object that is greater than a threshold value as the operation trigger, and 
generating the mechanical vibration for the user to perceive that an operation performed on the identified object has been accepted.

5. (Currently Amended): A controlling an electronic 
device comprising:
a display that displays a user interface including at least one object; 
a touch panel that is provided on the display, detects coordinates of a user touch point on the display , and presents tactile feedback at a prescribed point for the user to perceive the 
presence of an object; 
a force sensor that measures a force generated by the user pressing the display screen; 
a carrier, 
a base, and 
an actuator,
wherein the carrier, the base, and the actuator together detect an operation trigger based on the force and generate mechanical vibration,
wherein the carrier, the base, and the actuator are connected to the display via the force 
sensor,
wherein the actuator generates the mechanical vibration in a direction substantially 
parallel to the direction that is perpendicular to a direction of the force,
wherein the force sensor is composed of a beam that is provided on the carrier and a 
strain gauge that is provided on the beam, 
wherein the beam moves in the direction of the force and is connected in the direction of 
the mechanical vibration without play, and
wherein one end of the actuator is strongly coupled to the base and the other end of the 
actuator is strongly coupled to the carrier; the method comprising:
identifying, by the touch panel, an object for which tactile feedback is presented, based 
on setting information of the user interface; 
presenting, by the touch panel, tactile feedback at a position of the identified object in the display screen; and
detecting, by the carrier, the base, and the actuator, the value of the force at the position 
of the identified object that is greater than a threshold value as the operation trigger, and 
generating the mechanical vibration for the user to perceive that an operation performed on the identified object has been accepted.

Claim Interpretation
	The phrase “strongly coupled” in claims 1-5 was given the definition provided in the Specification (dated 3/17/21) pg. 15 lines 20-22, which is  “the components are coupled to each other without any play or looseness at the joint in the vibration direction”.

Allowable Subject Matter
Claims 1-5 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant arguments presented on the Remarks filed 1/21/2022 are persuasive.
Note that the phrase “strongly coupled” has a specific definition per the Specification pg. 15 lines 20-22.
Nor does any other prior art disclose ALL limitations as described in claims 1-5 or make obvious a modification to Rosenberg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621